Citation Nr: 1122273	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  02-06 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for plantar fasciitis of the right foot.

4.  Entitlement to service connection for plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims file was subsequently transferred to the Winston-Salem, North Carolina RO, and was most recently transferred to the Baltimore, Maryland RO.

In January 2003, the Board denied the claims.  The Veteran appealed and pursuant to a Joint Motion for Remand, the United States Court of Appeals for Veterans Claims (Court) entered an Order in February 2004, vacating the Board's decision, and remanding the claims for further action in accordance with the Joint Motion.

Following additional development, the Board, in January 2009, again denied the issues on appeal.  The Veteran again appealed, and pursuant to another Joint Motion for Remand, the Court entered an Order in September 2006, vacating the Boards January 2006 decision and remanding the claims for further action in accordance with the Joint Motion.

In June 2007, the Board once again denied the claims.  The Veteran once again appealed and in a May 2008 Order the Court again granted a Joint Motion for Remand.  In March 2009, the Board remanded the claims for additional development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In his July 2000 claim for "knee and foot problems," the Veteran stated that he was unable to stand for long periods of time without experiencing pain.  He stated that a knee problem was not noticed until after separation from duty.

Treatment records from Dr. R.A. (Doctor of Osteopathy), from April 1998 noted the Veteran had a full range of motion of his bilateral knees.  X-rays of his bilateral knees were read to be normal without evidence of fracture or subluxation.  There was also no evidence of soft tissue abnormality.

In March 2000, he sought treatment from Dr. L. for bilateral heel pain, which he reported began "a couple of years" prior.  X-ray's did not reveal other bony pathology or fracture.  He was diagnosed with plantar fasciitis.  In April 2000, the Veteran sought follow-up treatment for his plantar fasciitis with Dr. L., and stated that he was "doing very well and about 100 percent improved."

In July 2000, the Veteran stated that while his heel pain had improved, it was again bothering him.  He then requested that Dr. L. provide him with a letter stating he had plantar fasciitis and that it began during training in the Army.  Dr. L., in the July 2000 treatment note, told the Veteran that he could not provide him with such a statement.

In July 2000, the Veteran sought treatment from Dr. R.A. for bilateral knee pain.  The physician noted it was probably osteoarthritis and requested x-rays.  July 2000 x-rays revealed benign-appearing focus of endosteal sclerosis along the posterior surface of the right upper tibia.  There was no evidence of significant arthritis or traumatic alteration involving the knee joint and there were no unusual soft tissue densities.

In a July 2000 letter, Dr. R.A. noted that the Veteran complained of knee and foot pain which he stated had been reoccurring since 1988.  He believed it was due to running in the military and "the physical strain from military stress."  The letter also stated that Dr. R.A. had diagnosed the Veteran with "severe arthritis."  

In 2000, a friend (S.R.) submitted a certified statement that she recalled the Veteran being treated for knee problems and emotional problems in Germany in 1986, during active service.

Service treatment records do not include any treatment for, or complaints of any knee problems.  The Veteran was treated for corn on his left 5th toe in July 1985.  The record does contain an inpatient treatment record from when the Veteran was treated for an adjustment disorder in Germany in March 1987.  In May 1987 he signed a statement electing to not undergo a separation examination.

The Veteran was afforded VA Joint and VA Foot examinations in March 2005.  

In March 2009, following a May 2008 Joint Motion to Remand, the Board remanded the issues on appeal so that the Veteran could be afforded a VA examination.  

In July 2010, the Veteran was afforded a VA joints examination, and the claims file was reviewed in conjunction with the examination.  Contrary to the direction ordered in the March 2009 remand, the examination was signed by a physician's assistant whose specialty was hematology/oncology, and arguably by a physician in specialty is physical medicine and rehabilitation.  Given that the remand directed the examination to be conducted by an orthopedic physician, the examination report is inadequate on its face.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded an examination by a board certified orthopedist in order to determine the nature and etiology of any knee disorder and/or plantar fasciitis.  The claims folders, including a copy of this REMAND, must be made available to and reviewed by the orthopedist prior to the examination, and the physician must review the claims files in conjunction with the examination.  

All tests and studies deemed necessary by the orthopedic physician must be performed.  Based on examination findings, medical principles, evidence associated with the record, and historical facts showing that the appellant has current knee and foot disorders, and has submitted at least one lay statement recalling that he suffered from leg and foot pain in-service; the orthopedic physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current knee or foot disorder is etiologically related to the Veteran's period of active service.  The orthopedic physician must note that service treatment records do not reflect complaints, findings or treatment pertaining to injuries or disorders of the knees or feet, other than the debridement of a corn on the left 5th toe in July 1985.  

A complete written rationale must be provided for any opinion offered.

The examining board certified orthopedist must provide a copy of their curriculum vitae. 

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  After completion of the above development, the Veteran's claims of entitlement to service connection for bilateral knee disorders and bilateral plantar fasciitis must be readjudicated.  If any determination remains adverse to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


